905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee MORRISON, Plaintiff-Appellant,v.Clayton OXENDINE;  Debbie Rising;  Charlotte Williams,Defendants-Appellees.Ronald Lee MORRISON, Plaintiff-Appellant,v.Clayton OXENDINE;  Henry Ward Oxendine;  Debbie Rising;Charlotte Williams, Defendants-Appellees.
Nos. 90-6802, 90-6803.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 18, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A Nos. 90-4-CRT;  90-5-CRT)
Ronald Lee Morrison, appellant pro se.
E.D.N.C.
REMANDED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronald Lee Morrison appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  His notice of appeal was filed outside the appeal period prescribed by Fed.R.App.P. 4(a)(1).*   However, he moved for extension of time to appeal pursuant to Fed.R.App.P. 4(a)(5);  those motions were contained in his notices of appeal.  The district court did not act on the motions for extension of time.  Therefore, we remand the appeals to the district court for action on the motions.  The records, as supplemented, will then be returned to this Court for further consideration.


2
REMANDED.



*
 For the purposes of this appeal, we assume that the date appellant placed on his certificate of service is the earliest date he would have submitted it to prison authorities for mailing.   See Houston v. Lack, 487 U.S. 266 (1988)